Citation Nr: 0107150	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for allergic rhinitis and 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.
This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1999, when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been accomplished, the veteran's claim is 
once again before the Board for appellate review.

By letter of January 2001, the veteran submitted additional 
written argument in support of his claim directly to the 
Board.  The letter has not been reviewed by the RO and the 
veteran did not explicitly waive RO consideration of the 
argument.  However, upon review, the Board finds that the 
substance of the newly-submitted argument is essentially 
duplicative of arguments already of record and considered by 
the RO in conjunction with a decision on the claim.  
Therefore, a remand to allow the RO to perform an initial 
review of the newly-submitted argument is not necessary and 
would prove an inefficient use of judicial and administrative 
resources.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The symptomatology resulting from service-connected 
sinusitis is not duplicative of or overlapping with the 
symptomatology resulting from service-connected rhinitis.

3.  The veteran sought no medical treatment for sinus 
complaints in 1994 and 1995.

4.  Since 1996, the veteran has suffered a series of sinus 
infections requiring treatment by a physician and underwent 
surgery in June 1999 to reduce his propensity toward 
sinusitis.

5.  Rhinitis results in 50 percent obstruction of both nasal 
passages and requires daily medication therapy.
CONCLUSIONS OF LAW

1.  Separate disability ratings for sinusitis and rhinitis 
are appropriate.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.14 (2000).

2.  A separate 10 percent disability rating for sinusitis is 
warranted effective from January 1, 1996.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6511 and 6513 
(2000).

3.  A rating in excess of 10 percent for rhinitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

Service connection for allergic rhinitis and sinusitis was 
granted by rating decision of August 1970.  A noncompensable 
disability rating was assigned at that time to reflect the 
minimal symptoms shown upon examination.  In 1992, the 
veteran submitted a claim for entitlement to an increased 
disability rating.  He underwent surgery for correction of a 
deviated septum in December 1993.  Following the assignment 
of a temporary total disability rating for a period of time 
after the surgery, the RO increased the disability rating for 
rhinitis and sinusitis to 10 percent, effective in February 
1994.  As this grant does not represent a complete grant of 
the benefits sought on appeal, the Board will consider 
whether a rating in excess of 10 percent is warranted.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Following the December 1993 surgery, the veteran's outpatient 
medical records do not reflect any episodes of sinusitis.  He 
continued to use nasal spray for control of rhinitis 
symptoms.  The first post-surgery indication of active 
sinusitis of record consists of several medical reports dated 
in March and April 1996 when he was treated for an upper 
respiratory infection with antibiotic pills and an antibiotic 
shot.  He again sought treatment for sinus problems in 
February 1997, May 1997, and October 1997, when he was again 
given antibiotics.  

VA outpatient medical reports show that the veteran had 
episodes of sinusitis requiring antibiotic treatment in 
November 1998, February 1999, and March 1999.  In June 1999, 
he underwent surgery to correct nasal airway obstruction 
consisting of a right conchal bullosa resection, bilateral 
maxillary antrostomies, and bilateral anterior 
ethmoidectomies.  Following the surgery, his medical records 
reflect no further episodes of sinusitis until a single 
episode in December 1999, which apparently resolved without 
sequelae, as no further sinusitis is shown in the treatment 
reports.  It is important to note that throughout the time 
frame at issue, the veteran was prescribed steroid nasal 
spray, and various antihistamine/decongestant combinations 
for the control of rhinitis.

The report of a February 2000 VA examination shows that the 
veteran provided a history of having had recurrent episodes 
of nasal congestion, post nasal drip, and productive cough 
with pain in the throat, sinuses, and ears since his time in 
service.  He related that he had never undergone allergy 
testing, but that his symptoms were usually worse from 
September to March.  He told the examiner that he is seen by 
his physician at the VA clinic every one to two months and 
that he requires antibiotic therapy at least six times a year 
because of purulent discharge, productive cough, and pain in 
the sinuses.  He related having interference breathing 
through his nose and purulent discharge about six times a 
year, but no dyspnea at rest or during exertion.  He stated 
he did not have chronic headaches, but he had pain in the 
frontal and maxillary sinus area during acute episodes.  He 
reported that he usees a nasal spray, a long-acting 
antihistamine, and that he performed nasal lavage with salt 
water four times a day.  

Upon examination, there was no nasal deformity, the septum 
was in the midline, the interior and middle turbinates were 
boggy and cyanotic, and there was no discharge.  The examiner 
noted a 50 percent obstruction in each nostril.  X-ray 
studies taken in February 2000 were interpreted as showing 
clouding of the right maxillary sinus, raising the question 
of sinusitis.  The examiner rendered diagnoses of seasonal 
allergic rhinitis complicated frequently by sinusitis and 
commented that the disease primarily involved the nose.  The 
examiner later was able to review the veteran's claims file, 
including the medical records summarized above and commented 
that the veteran suffered from sinusitis involving the 
maxillary and ethmoid sinuses, in addition to nasal 
obstruction.

In written argument, the veteran contends that the RO failed 
to consider all of his VA treatment reports.  He asserts that 
under the care of his VA physician, he experienced more than 
six incapacitating episodes in which he was prescribed 
antibiotics and ordered bed rest.


Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Governing regulation provides that sinusitis is rated under a 
general rating formula as follows:  Following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, sinusitis is rated as 50 percent disabling.  
Sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
rated as 30 percent disabling.  One or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is rated as 10 percent disabling.  Sinusitis 
detected by X-ray only is rated as 0 percent disabling.  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514.  

Allergic or vasomotor rhinitis with polyps is rated as 
30 percent disabling.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side is 
rated as 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.


Separate ratings

Rating principles dictate that the veteran's disability be 
evaluated under whichever appropriate diagnostic code will 
provide him the greatest benefit.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, it would appear that the veteran suffers from 
two separately-ratable disabilities, sinusitis and rhinitis.  
For the many years that the two disabilities were rated as 
noncompensable, grouping them together did not result in any 
appreciable difference.  However, upon review of the medical 
evidence and the nature of the disabilities at issue, the 
Board is of the opinion that separate disability ratings 
would more accurately reflect the impairment resulting from 
sinusitis and rhinitis.  Governing regulation provides that 
that evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  "Implicit 
within [the language of 38 U.S.C.A. § 1155] is the concept 
that the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In assigning 
the proper rating, then the VA must seek to accurately 
reflect the actual level of impairment arising from a 
disability.  "The critical element [in determining whether 
appellant's disabilities may be rated separately] is [whether 
any] of the symptomatology for any one of these . . . 
conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

Review of the medical evidence shows that the veteran has two 
separate diagnoses, that of allergic rhinitis and sinusitis.  
The rhinitis is treated with nasal spray and antihistamines, 
while the sinusitis has required surgery and antibiotic 
treatment.  The rhinitis appears to be an on-going 
disability, which is aggravated on a seasonal basis; while 
the sinusitis consists of episodic infections.  Although the 
two surgeries have apparently reduced the frequency of the 
sinusitis infections, one episode of sinusitis requiring 
antibiotic treatment subsequent to the second surgery is 
reflected in the medical records.  Furthermore, review of the 
rating criteria pertinent to each disability reveal that the 
symptomatology resulting from each disability is easily 
separable and does not overlap.  Under the applicable 
Diagnostic Codes, impairment resulting from rhinitis is 
measured by the amount of nasal obstruction resulting from 
the disease, while impairment resulting from sinusitis is 
measured in terms of the frequency of infection and the 
severity of the infection.

Therefore, the Board holds that assigning two separate 
disability ratings for sinusitis and rhinitis under two 
separate diagnostic codes does not violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14 and will result in 
a more accurate overall evaluation of the veteran's service-
connected disabilities.  


Sinusitis

In reviewing the disability rating assigned for sinusitis, 
the Board notes that there is some conflict in the evidence 
of record as to the number and frequency of the veteran's 
episodes of sinusitis infections.  That the veteran suffers 
from recurrent infections of his maxillary and ethmoid 
sinuses is not in dispute.  The veteran himself contends that 
he has experienced more than six incapacitating episodes of 
sinusitis per year which required treatment by his physician.  
The medical records do not reflect this frequency and 
severity, however.  Specifically, the VA outpatient treatment 
reports show that the veteran sought no treatment for sinus 
complaints in 1994 and 1995, that he was treated for an upper 
respiratory infection in March and April 1996, and again 
sought treatment for sinus infections in February, May, and 
October 1997.  He was seen again for the treatment of 
sinusitis in November 1998, February 1999, and March 1999.  A 
single episode of sinusitis is reflected in December 1999, 
subsequent to the June 1999 surgery.

In resolving this discrepancy in the evidence, the Board 
chooses to place greater probative weight upon the medical 
records than upon the veteran's own statements, made in 
support of a claim for monetary benefits.  It is the 
responsibility of the Board "to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In applying the criteria for rating sinusitis to the facts of 
the veteran's case, it appears that the veteran's impairment 
resulting from sinusitis has met the criteria for a 
10 percent disability rating since 1996.  As reflected above, 
no complaints or treatment referable to sinusitis are 
reflected in the medical records during 1994 and 1995.  Since 
then, however, he has suffered a series of sinus infections, 
which appear more nearly analogous to one or two 
incapacitating episodes requiring four to six weeks of 
antibiotic treatment or three to six non-incapacitating 
episodes per year, than to the criteria for the 30 percent 
disability rating, as three or more incapacitating episodes 
requiring four to six weeks of antibiotic treatment or more 
than six non-incapacitating episodes per year are not shown. 

Subsequent to the veteran's October 1997 episode of 
sinusitis, he remained free of sinus infections requiring 
medical treatment until November 1998, a period of greater 
than one year.  At that time, the veteran had two episodes of 
sinusitis, in November and again in February/March 1999.  As 
noted above, he underwent surgery to reduce his propensity 
toward sinusitis in June 1999.  Because the terms of the 
rating schedule provide for measurement of the number of 
episodes per year, it appears equitable to award the veteran 
a separate 10 percent disability rating for sinusitis 
effective from January 1, 1996.  

The preponderance of the evidence is against the assignment 
of higher disability ratings for sinusitis during the entire 
time period at issue as the evidence does not reflect the 
severity of symptomatology contemplated for a higher 
disability rating under the applicable rating criteria. 


Rhinitis

As noted above, throughout the time period that this claim 
has been pending, the veteran has been prescribed steroid 
nasal spray, and various antihistamine/ decongestant 
combinations for the control of rhinitis.  Furthermore, he 
has required two surgical procedures to reduce obstruction in 
his nasal passages.  Despite the two surgeries and the 
medication therapy, however, upon VA examination in February 
2000, the examiner observed a 50 percent obstruction in each 
nostril.  Although the veteran contends that he has polyps in 
his nasal passages, the medical evidence does not bear out 
this contention, as no polyps or nasal deformities were noted 
during the February examination.  See Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Thus, in applying the rating criteria to the veteran's case, 
because he suffers from demonstrated allergic rhinitis 
without polyps, but with 50 percent obstruction in each 
nostril, requiring daily medication therapy, a separate 
10 percent disability rating is warranted under the 
provisions of 38 C.F.R. § 4.97 Diagnostic Code 6522.  A 
higher disability rating is not warranted in the absence of 
medically-identified polyps.  



ORDER

A separate 10 percent disability rating for sinusitis is 
granted, effective from January 1, 1996, subject to the laws 
and regulations governing the award of monetary benefits.  

A disability rating in excess of 10 percent for rhinitis is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)

 

 

